Title: From Thomas Jefferson to William Stephens Smith, 17 May 1786
From: Jefferson, Thomas
To: Smith, William Stephens



Dear Sir
Paris May 17. 1786.

Monsieur de Tronchin, minister for the republic of Geneva at this court, having a son at this time in London, I take the liberty of introducing him to your acquaintance. A respect for the father induces me to this liberty, together with an assurance that the son merits it. He is young and may need a monitor, who, with the gay, may mix the serious, when it becomes necessary to keep him out of harm’s way. I have assured the father you will be useful to him in this way, having seen myself that you are always willing to serve others. I pray you to take him by the hand and to be his friend as much as you shall find him to deserve. I wish Mr. Trumbull could also be made acquainted with him and could find means to attach him. The father is a great amateur in painting, has a very capital collection of paintings, is much acquainted with the professors of that art here, and may be very useful to Mr. Trumbul when he comes here, bringing with him a letter of recommendation from the son. I am my dear Sir with very great esteem Your friend & servt,

Th: Jefferson

